DETAILED ACTION
	This is the first office action for US Application 16/570,400 for a Method and system for Adaptive Gimbal.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “and/or”, which is indefinite as it is not clear what is or is not covered by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0198088 to Wang et al.  Regarding claim 1, Wang discloses a stabilizing unit for controlling an attitude of a payload.  The unit comprises a frame assembly comprising a plurality of frame components (308, 316, 322, 328 or 408, 416, 422, 428) movable relative to one another, and wherein the frame assembly is configured to support the payload (see paragraphs 245-250).  There is a base support configured to couple the frame assembly to a movable object (see the last 4 lines of paragraph 0266).
There are one or more inertial sensors attached to the frame assembly or the payload, wherein the one or more inertial sensors are configured to collect attitude information of the payload about a plurality of rotational axes (see paragraphs 0222, 0228, 0231, and 0234).  There are one or more location sensors attached to the base support, or one or more of the plurality of frame components of the frame assembly, wherein the one or more location sensors are configured to collect location data (see paragraphs 0228 and 0234… GPS sensors).  There are one or more actuators (310, 318, and 324) configured to control movement of the plurality of frame components (see 
Regarding claim 2, the one or more location sensors comprise a GPS unit (see paragraphs 0228 and 0234).  Regarding claim 3, the one or more location sensors are disposed at one or more locations on the stabilizing unit that are different from the one or more inertial sensors (see paragraphs 228, 234, and 252… the inertial sensors can be on the UAV, while the location sensors are on the frame members as explained in paragraph 252)
Regarding claim 4, the one or more location sensors are configured to measure a horizontal motion of the payload or the one or more inertial sensors (see paragraph 252… the sensors can determine the position and/or orientation of the image capturing device).  Regarding claim 5, the horizontal motion is relative to a ground reference frame (for example, see paragraph 0274 noting how the UAV is maintained relative to the ground).  Regarding claim 6, the one or more location sensors are configured to detect at least one of a position, linear velocity, or linear acceleration of the payload or the one or more inertial sensors.  Regarding claim 7, there are one or more angular positional sensors coupled to the frame components and configured to detect an angular position of the one or more actuators (see paragraph 252).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  Wang et al. discloses the housing as coupled to a portion of the one or more of .

Allowable Subject Matter
Claims 8-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0034775 to Hutson
US 2004/0173726 to Mercadal
US 8087315 to Goossen
US 9580173 to Burgess
US 8903568 to Wang
US 2014/0037278 to Wang
US 2010/0318336 to Falangas
US 2009/0326816 to Park
The above prior art discloses various adaptive gimbals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632